DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 10 – 18 are entitled to a priority date of June 22, 2017. 


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of Claim 12 must be shown or the feature(s) canceled from the claim(s). The drawings do no depict an embodiment in which the spring bellows element (10) is integrated in the coupling element (9) such that the spring bellows element (10) is coupled between a first end of the rotary axis, with which the first end of the rotary axis is connected to the drive shaft (8) of the actuator (6), and a second end of the rotary axis, with which the second end of 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 recites the first end of the rotary axis and the second end of the rotary axis, both of which lack antecedent basis due to dependency on Claim 11 instead of Claim 12 where said ends are introduced. Claim 13 will be given two rejections – one as if it depended on Claim 11, another as if it depended on Claim 12. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 13 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pintauro (US 2009/0293654) in view of Fischer et al. (hereafter “Fischer” – DE 102011102018). 

With regards to Claim 10:

Pintauro discloses a wastegate valve actuator system (Figures 1 – 13) of an exhaust system of an internal combustion engine (engine 202, Figure 13), comprising:

a wastegate valve (butterfly valve 24, see Figure 3 and Paragraph 59: “the electrically actuated butterfly valve apparatus 20 is configured as a wastegate in fluid communication with a turbocharger 200 of an internal combustion engine 202”) having a valve flap (valve plate 38) pivotable about a pivot axis (input shaft 34);

an actuator (electrical actuator 22) configured to actuate the valve flap of the wastegate valve (Paragraph 34), the actuator comprising a drive shaft (output shaft 44); and

a coupling element (coupling tube 58) configured to convert a movement of the actuator into a movement of the valve flap  of the wastegate valve (Paragraph 50) , wherein

the drive shaft of the actuator extends coaxially to the pivot axis  of the valve flap of the wastegate valve (as seen in Figure 2, shaft 44, coupling tube 58, and input shaft 34 are coaxial), and

the coupling element is configured as a rotary axis that runs coaxially to the pivot axis of the valve flap and coaxially to the drive shaft of the actuator (as seen in Figure 2, shaft 44, coupling tube 58, and input shaft 34 are coaxial), wherein the coupling element connects to a spring (torsion springs 72).

Pintauro does not explicitly disclose the spring is a spring bellows element, per se, although a spring itself could qualify as a bellows under broadest reasonable interpretation. Nevertheless, for the sake of compact prosecution, Fischer (Figure 1) teaches a valve device for an engine exhaust system (see abstract). Fischer goes on to teach an actuator (15), a drive shaft (17), a coupling member (25), a wherein the coupling element connects to a spring bellows element (bellows 20). The bellows is said to be made of numerous folds and “is made of sheet metal and formed in several layers” (see English translation). Furthermore, the bellows is “on the one hand torsionally rigid, on the other hand in the direction of the flap axis A elastic” (see English translation). MPEP 2143B teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, the torsion spring (72) of Pintauro is also torsionally stiff in order to prevent hysteresis in the valve (see Paragraph 50). Given that a spring bellows, as taught by Fischer, can provided both torsional stiffness and axial play to a rotary exhaust valve, it would have been obvious to one of ordinary skill in the art to modify the system of Pintauro by replacing the torsion springs with spring bellows as taught in Fischer in order to yield this predictable benefit of torsional stiffness with axial play. 

With regards to Clam 11:

The Pintauro modification of Claim 10 teaches the spring bellows element (bellows 20 of Fischer) is connected to the coupling element (in location of torsion spring 72s of Pintauro) and arranged such that the spring bellows element is coupled between an end of the rotary axis and the drive shaft of the actuator (see Figure 4 of Pintauro, left hand spring 72 is located between end 60 of coupling tube 58 and output shaft 44, and this is where bellows 20 of Fischer would be upon modification).

With regards to Claim 13:

The Pintauro modification of Claim 10 teaches a distance of the spring bellows element from the first end of the rotary axis is smaller than the distance of the spring bellows element from the second end of the rotary axis (see Figures 4, 5, left hand torsion spring 72 is closer to end 60 of coupling tube 58 than end 61, and this is where bellows 20 of Fischer would be upon modification).

With regards to Claim 14:

The Pintauro modification of Claim 10 teaches the spring bellows element is arranged with respect to the coupling element such that the spring bellows element is coupled between an end of the rotary axis and the pivot axis of the valve flap (see Figure 4 of Pintauro, right hand spring 72 is located between end 61 of coupling tube 58 and input shaft 34, and this is where bellows 20 of Fischer would be upon modification).

With regards to Claim 15:

The Pintauro modification of Claim 10 teaches the spring bellows element (bellows 20 of Fischer) is a torsion-resistant metal spring bellows (see English 

With regards to Claim 16:

The Pintauro modification of Claim 10 teaches the actuator is an electric motor (Paragraph 36 of Pintauro: “the electrical actuator 22 includes an outer casing 46 that contains an inner stator assembly 48, and has a coil assembly 50 connected to the electrical input line 42. The output shaft 44 includes a permanent magnet armature 52 which is responsive to current applied in the coil 50”).

With regards to Claim 17:

The Pintauro modification of Claim 10 teaches the electric motor is a stepping motor (Paragraph 36 of Pintauro: “In the preferred embodiment, the electrical actuator 22 is illustrated as a limited angle torquer (LAT) which converts a 4-20 mA input current to a proportionally related rotary output position of the output shaft 44” – this is what a stepping motor does).

With regards to Claim 18:

The Pintauro modification of Claim 10 teaches an exhaust system (conduits 206, 212, Figure 13 of Pintauro) of an internal combustion engine (engine 202, Figure , comprising: an exhaust gas turbocharger (turbocharger 200, Figure 13 of Pintauro) comprising a turbine (turbine 210, Figure 13 of Pintauro) and a compressor (compressor 208, Figure 13 of Pintauro), and the wastegate valve actuator system according to claim 10 (as per modification in rejection of Claim 10).


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pintauro (US 2009/0293654) in view of Fischer et al. (hereafter “Fischer” – DE 102011102018), further in view of Lombard et al. (hereafter “Lombard” – US 2015/0267605).

With regards to Claim 12:

The Pintauro modification of Claim 10 does not explicitly teach the spring bellows element is integrated in the coupling element such that the spring bellows element is coupled between a first end of the rotary axis, with which the first end of the rotary axis is connected to the drive shaft of the actuator, and a second end of the rotary axis, with which the second end of the rotary axis is connected to the pivot axis of the valve flap. Lombard (Figures 2, 3) teaches a turbine flow actuator system comprising an actuator (80), a drive shaft (82), a coupling element (90), a pivot axis (100), and a spring bellows element (92). Unlike Pintauro and Fischer (who merely welds the bellows and coupling tube together, the spring bellows element is integrated in the coupling element such that the spring bellows element is coupled between a first end (96) of the rotary axis, with which the first end of the rotary axis is connected to the drive shaft of the actuator, and a second end (94) of the rotary axis, with which the second end of the rotary axis is connected to the pivot axis (see Paragraphs 34, 35: “The rotary drive member has an integral first hollow cylindrical portion 94 at a first end of the bellows 92, and an integral second hollow cylindrical portion 96 at an opposite second end of the bellows”). Much like the bellows of Fischer, Lombard teaches bellows (92) is stiff such that it “will also return to a straight (i.e., unbent) condition after any bending force is removed” (Paragraph 35), while still allowing for axial play (Paragraph 36: “can be used to advantage for taking up any axial play in the linkage between the actuator 80 and the drive arm”). Given the teachings of Lombard, one of ordinary skill in the art would have found it obvious to modify the system of Pintauro as modified in Claim 10 by making the bellows integral with the coupling member in order to better secure the bellows to the coupling member.

With regards to Claim 13:

The Pintauro modification of Claim 12 teaches a distance of the spring bellows element from the first end of the rotary axis is smaller than the distance of the spring bellows element from the second end of the rotary axis (see Figures 4, 5, .


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pintauro (US 2009/0293654) in view of Fischer et al. (hereafter “Fischer” – DE 102011102018), further in view of Ishama et al. (hereafter “Ishama” – JP 2522359).

With regards to Claim 17 (alternate):

For the sake of compact prosecution, the Pintauro modification of Claim 10 does not explicitly teach the electric motor is a stepping motor. Ishama (Figure 1) teaches a turbocharger turbine (4) and a wastegate butterfly valve (24) for said turbine. Ishama goes on to teach the wastegate valve is actuated by “a driving type such as a stepping motor” (see English translation). Given that stepping motors are known to be used in wastegate valve actuation, it would have been obvious to one of ordinary skill in the art to modify the system of Pintauro as modified in Claim 10 by replacing the motor with a stepping motor in order to yield the predictable result of precise positioning of different positions of the wastegate valve. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Winter et al (DE 102011107088) – see Figures 1, 2, wastegate flap 11, valve input shaft 24, motor output shaft 23, torsion spring 36. 

Ma et al. (CN 203499813) – see Figures 2, 3, wastegate valve 11, elastic couplings 9 similar to spring bellows, motor shaft, pivot shaft, and coupling shaft 10 all coaxial, specifically made for “a low load mode of marine low-speed diesel engine”, see English translation. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, January 27, 2022